DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:   In line 13, please insert “butene-1 polymer” prior to “composition”.  

Claim 1 is objected to because of the following informalities:  In line 13, please replace “having” with “has”.  

Claim 1 is objected to because of the following informalities:  In line 14, please replace “referred to the sum” with “based on a sum”.  

Claim 1 is objected to because of the following informalities:  In line 16, please replace “determined on the” with “based on a”.  

Claim 2 is objected to because of the following informalities:  In line 1, please replace “wherein” with “comprising”.  

Claim 2 is objected to because of the following informalities:  In line 3, please replace “all referred to the” with “based on a”.  

Claim 4 is objected to because of the following informalities:  In line 2, delete “the” which appears prior to “weight”.

Claim 4 is objected to because of the following informalities:  In line 2, delete “the” which appears prior to “number”.

Claim 7 is objected to because of the following informalities:  In line 4, the term “components” is not recited in line 5, line 9, or line 16 in the independent claim.  Note also that the term “components” is also not recited in claim 2, line 4.  Please select terminology that is internally consistent in all claims.


Claim 7 is objected to because of the following informalities:  In line 5, delete “the” which appears prior to “polymer”.

Claim 7 is objected to because of the following informalities:  In line 5, delete “the” which appears prior to “catalyst”.

Claim 7 is objected to because of the following informalities:  In line 6, delete “the” which appears prior to “preceding”.

Claim 8 is objected to because of the following informalities:  In line 2, please replace “obtainable” with “obtained”.  

Claim 8 is objected to because of the following informalities:  Delete the hyphens “ - ” that start each line of text of lines 3, 4, and 6.  

Claim 8 is objected to because of the following informalities:  In line 4, please replace “capable of forming” with “that forms”.  

Claim 10 is objected to because of the following informalities:  In line 2, please replace “articles” with “article”.  

Allowable Subject Matter
Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over references listed in the accompanying PTO-892.  None of the prior art teaches subject of instant claims.  Claims are not in condition for allowance.  For purposes of filling out PTO-326, status of claims 3, 5, 6, 9, and 11 are labeled as “objected to”.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
June 14, 2021